Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

The pending claims 1-21 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-10 are method claims. A claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing.  However, claims 1-10 fail to tie to another statutory class and can be performed without the use of a particular apparatus. For example, claim 1 recites “receiving a request…; determining whether to allow…; m response to allowing…”, but in no way is it clear as to how this is accomplished (i.e., accomplished by a particular machine).  In order to make the method claim a statutory subject matter, a hardware component (i.e. a processor) must be 

Allowable Subject Matter
Claims 3-5, 7-9, 13-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 2, 6, 10-12, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gavade et al. (U.S. Pat. Pub. 2011/0040731) in view of Morse (U.S. Pat. Pub. 2014/0047208).

Referring to claim 1, Gavade et al. teaches a method for adjusting storage space, comprising: 
receiving a request for adjusting available storage space of a user from a first size to a second size (receive a request from a user to change usable storage space on the storage unit, see Gavade et al., Abstract); 
determining whether to allow to adjust the available storage space based on the request (device configuration application 304 may allow the user to select or upgrade to disk space in the amount of 1 Gb, 10 Gb, 20 Gb, etc., see Gavade et al., Para. 42, To verify the user authorization, provisioning logic 402 may perform a lookup in customer database 404 to ensure that its business logic does not prevent the user from modifying the configuration/ service level, see Gavade et al., Para. 52); and 
in response to allowing to adjust the available storage space, adjusting the available storage space to the second size (provide at least one option to the user in response to the reply, receive information from the user selecting a first one of the at least one option, and set a size of the usable storage space to a value corresponding to the first option, see Gavade et al., Abstract). 
However, Gavade et al. does not explicitly teach 
storage space of a user in a filesystem.
Morse teaches 
 storage space of a user in a filesystem (a method of hot-plugging virtual storage is provided that automatically enables the corresponding file system to be grown or shrunk as required, see Morse, Para. 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Gavade et al., to have convenient and flexible means to change the storage capacity of a virtual storage system (Morse, Para. 45).
	As to claim 2, Gavade et al. as modified teaches
 obtaining a start time point for adjusting the available storage space from the request; and adjusting the available storage space to the second size at the start time point (user inputs a request to the service provider to indicate a desire to change the storage capacity of the virtual system, and the time when the service provider acts on the request to implement the change, see Morse, Para. 6).
		As to claim 6, Gavade et al. as modified teaches obtaining an end time point for adjusting the available storage space from the request; and adjusting the available storage space to the first size at the end time point (user inputs a request to the service provider to indicate a desire to change the storage capacity of the virtual system, and the time when the service provider acts on the request to implement the change, see Morse, Para. 6). 	Gavade et al. as modified teaches obtaining an end time point for adjusting the available storage space and a third size from the request, the third size being different from the first size and the second size; and adjusting the available storage space to the third size at the end time point (user inputs a request to the service provider to indicate a desire to change the storage capacity of the virtual system, and the time when the service provider acts on the request to implement the change, see Morse, Para. 6, user would like to increase the storage capacity of a virtual storage system by 100 GB, see Morse, Para. 52). 	Referring to claim 11, Gavade et al. teaches a device for adjusting storage space, comprising: 
at least one processing unit (Processor, see Gavade et al., Para. 23); and 
at least one memory (Memory, see Gavade et al., Para. 23) coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform an act, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.
	
Claim 12 is rejected under the same rationale as stated in the claim 2 rejection.
		
Claim 16 is rejected under the same rationale as stated in the claim 6 rejection.
	
Claim 20 is rejected under the same rationale as stated in the claim 10 rejection.
	Referring to claim 21, Gavade et al. teaches a computer program product having a non-transitory computer readable medium (Memory, see Gavade et al., Para. 23)  which stores a set of instructions to adjust storage space; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.
	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JAU SHYA MENG/Primary Examiner, Art Unit 2168